                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             Eastern District of Wisconsin


                                                      Federal Courthouse                     (414)297-1700
                                                      517 E. Wisconsin Ave, Rm 530      TTY (414)297-1088
                                                      Milwaukee WI 53202                Fax (414) 297-1738
                                                                                     www.usdoj.gov/usao/wie


                                                      December 17, 2019

Clerk of Court
United States District Court
Eastern District of Wisconsin
517 E. Wisconsin Ave., Room 362
Milwaukee, WI 53202

       Re:     United States v. Approx. $33,690.00 in U.S. Currency
               Case No. 19-CV-1846

Dear Clerk:

         This letter is to notify the Court that, pursuant to Rule G(4)(a) of the Supplemental Rules
for Admiralty or Maritime Claims and Asset Forfeiture Actions, notice by internet publication of
the filing of a complaint in the above-captioned action will begin on December 18, 2019. The
claim-filing deadline for any claimant who did not receive direct notice of the filing of the
complaint is February 16, 2020.

       Please contact our office at (414) 297-1700 if you have any questions.

                                                      Sincerely,

                                                      MATTHEW D. KRUEGER
                                                      United States Attorney

                                              By:
                                                      s/SCOTT J. CAMPBELL
                                                      Assistant United States Attorney
                                                      Scott J. Campbell, Bar Number: 1017721
                                                      Attorney for Plaintiff
                                                      Office of the United States Attorney
                                                      Eastern District of Wisconsin
                                                      517 East Wisconsin Avenue, Room 530
                                                      Milwaukee, WI 53202
                                                      Telephone: (414) 297-1700
                                                      Fax: (414) 297-1738
                                                      E-Mail: scott.campbell@usdoj.gov

             Case 2:19-cv-01846-PP Filed 12/17/19 Page 1 of 1 Document 7
